 1                                  UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3
         Curtis Brady Jr.,                                     Case No. 2:17-cv-02534-JAD-VCF
 4
                                               Plaintiff
 5              v.
                                                           Order Granting Motion to Extend Time
 6
         State of Nevada, et al.,                                         [ECF No. 50]
 7
                                            Defendants
 8

 9

10             Plaintiff Curtis Brady Jr. moves to extend time to file his response to defendants’ motion

11 for summary judgment [ECF No. 46]. Brady explains that he needs an additional 45 days due to

12 his work schedule and need to rely on friends and family to assist him. 1 Good cause appearing,

13 IT IS HEREBY ORDERED that the motion to extend time [ECF No. 50] is GRANTED;

14 Brady’s deadline to file his response brief is extended to November 14, 2019.

15             Dated: October 9, 2019

16                                                              _________________________________
                                                                          ____
                                                                             __
                                                                             ______
                                                                             __     _____
                                                                                        _ _____
                                                                                              _ _____
                                                                U.S. District Judge
                                                                           ct Ju dge Jenniferr A. Dorsey
                                                                               udg                D r
                                                                                                  Do
17

18

19

20

21

22

23
     1
         ECF No. 50.
